SEABURY, J.
The plaintiff has recovered a judgment for $250 and costs against the defendant. The defendant is an attorney and counselor at law. and the plaintiff was a clerk in his office. The testimony established, and the trial justice found, that the defendant agreed to pay the plaintiff one-half of the defendant’s fees, after deducting costs and disbursements, from cases which the plaintiff sent or caused to be sent to the defendant. The evidence clearly shows that the plaintiff caused one Spinella to retain the defendant to collect his claim against the Pennsylvania Railroad Company. This claim, through the efforts of the defendant, was settled for $4,000, and 10 per centum of this sum was paid to the defendant as his fee. Spinella also paid the defendant an additional fee of $100. These facts being proven, the trial justice gave judgment for the plaintiff. The issue upon the trial was solely one of fact, and the evidence sustains the determination of the trial justice. Judgment affirmed, with costs. All concur.